Determination of the Comptroller of the City of New York denying petitioner’s application for a refund of utility excise taxes (Administrative Code of City of New York, § Q41-2.0) and sales taxes (Administrative Code, § N41-2.0, subd. a, par. 2) unanimously confirmed and the petition dismissed, with $20 costs and disbursements to respondents. Petitioner manufactures, assembles and installs special kinds of boards, which, when used in stock brokers’ offices, mechanically display the prices of securities and commodities as they are currently reported by the various exchanges. Claiming that its system for operating the boards is not an electric telegraph system and is not based upon an electric telegraph, petitioner contends that it is not a utility within the meaning of the utility tax laws. We conclude that petitioner furnishes the same service of transmitting stock quotations by means of electric pulses passing over electric wires which was held to be a telegraph service in Matter of New York Quotation Co. v. Bragalini (7 A D 2d 586, motion for leave to appeal denied 7 N Y 2d 706). So far as the tax laws are concerned, there can be no distinction in principle between petitioner’s operation — which has the message appear on a panel hoard — and the method used in the New York Quotation Co. ease, where the message is printed on ticker tape. The mechanical or electrical differences between disseminating a series of uniform electric pulses instead of a more varied arrangement of electric pulses present no basis for distinguishing the petitioner’s business from that of transmission of stock quotations by a ticker system. Concur — Botein, P. J., Breitel, Valente, McNally and Stevens, JJ.